Exhibit 10.12a

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

AMENDMENT NO. 1 TO LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Amendment”), dated as of
December 6, 2013 (the “Amendment Effective Date”), is by and among AU SOLAR 1,
LLC, a Delaware limited liability company (the “Borrower”), the Lenders party
hereto, CREDIT SUISSE SECURITIES (USA) LLC, ING CAPITAL LLC and RABOBANK N.A.,
as joint lead arrangers (the “Joint Lead Arrangers”), CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent (in such capacity, the “Administrative
Agent”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the collateral agent for
the Secured Parties (the “Collateral Agent” and together with the Borrower, the
Joint Lead Arrangers and the Administrative Agent, the “Parties”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Loan Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, certain banks and financial institutions from time to
time party thereto as lenders (the “Lenders”), the Administrative Agent, the
Collateral Agent and the Joint Lead Arrangers, are parties to that certain Loan
Agreement dated as of June 7, 2013 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Loan Agreement”) pursuant to
which Lenders make loans to Borrower to monetize the future Periodic Rent,
certain Customer Payments and certain other payments to be received by Borrower
under the Master Lease and Customer Agreements, respectively, with respect to
certain Projects, on the terms, and subject to the condition set forth in the
Loan Agreement;

WHEREAS, Borrower have requested that the Majority Lenders and each Joint Lead
Arranger that is also a Lender, as applicable, amend the Loan Agreement to,
among other things, (i) extend the Availability Period to parallel the extension
of the date Projects must be Placed-In-Service under the Master Lease, (ii) to
increase the Incremental Loan Commitment, (iii) make certain modifications
related to the Amendment No. 2 of the Master Lease, dated as of [***], and
(iv) make modifications to allow the distribution of Excess Cash Flow on a
Scheduled Payment Date, subject to certain conditions; and

WHEREAS, the Majority Lenders and each Joint Lead Arranger that is also a
Lender, as applicable, are willing to make such amendments to the Loan
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO LOAN AGREEMENT

Section 1.01 Amendment to Section 1.1. Section 1.1 of the Loan Agreement is
hereby amended as follows:

 

  (a) The definition of “Availability Period” is hereby amended and restated in
its entirety to read as follows:

“‘Availability Period’ means a period commencing on the Closing Date and ending
on the earlier of (A) the date when the Commitments have been utilized for
Borrowings and (B) August 31, 2014.”

 

  (b) The definition of “Investment Grade Host Customer” is hereby added to
Section 1.1 in its respective alphabetical order:

“‘Investment Grade Host Customer’ has the meaning given to such term in the
Master Lease.”

 

  (c) The definition of “Master Lease” is hereby amended and restated in its
entirety to read as follows:

“‘Master Lease’ means the Master Lease Agreement, dated as of [***], by and
between the Borrower and the Lessee, [***], and as may be further amended from
time to time.”

 

  (d) The definition of “Upsize Project” is hereby amended and restated in its
entirety to read as follows:

“‘Upsize Project’ means a Project that is subject to the Master Lease and that
is not a Funded Project as of September 1, 2014.”

Section 1.02 Amendment to Section 2.10(a). Section 2.10(a) of the Loan Agreement
is hereby amended by replacing the reference to “$50,000,000” with
“$58,000,000”.

Section 1.03 Amendment to Section 3.2(g). Section 3.2(g) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“(g) Each Current Project shall be a Project subject to the Master Lease, and if
any Current Project is a Commercial Project, then the commercial Host Customer
met the Minimum Commercial Credit Standard as of the closing date of the
applicable Lease Tranche under the Master Lease for such Current Project;
provided, it shall not be a condition to a Borrowing that the commercial Host
Customer meet the Minimum Commercial Credit Standard with respect to the Host
Customer site being owner-

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

occupied and not leased, so long as (i) such Host Customer is an Investment
Grade Host Customer and (ii) the term of the lease entered into by such Host
Customer with respect to such site is the same or longer than such Host
Customer’s Customer Agreement.”

Section 1.04 Amendment to Section 3.2(k). Section 3.2(k) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“(k) (i) No more than $[***] of Borrowings have been made with respect to
Residential Projects with Host Customers with a FICO® score of [***] and (ii) to
the extent the Master Lease is amended, or waived to permit, [***] terms as
described in clause (D) of the first proviso in Section 6.11(a), no Current
Project for a Residential Project has a Customer Agreement with [***] terms.”

Section 1.05 Amendment to Section 4.1(z). Section 4.1(z) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“(z) Project Credit Criteria. As of the closing date of the applicable Lease
Tranche under the Master Lease for a Current Project, (a) if such Project is a
Residential Project, the applicable Host Customer met the Minimum Residential
Credit Standard and (b) if such Project is a Commercial Project, and unless the
Lenders waived the condition precedent in Section 3.2(g) with respect to such
Current Project, the applicable commercial Host Customer met the Minimum
Commercial Credit Standard (not including, for purposes of this representation,
the requirement that the Host Customer site is owner-occupied and not leased if
(i) such Host Customer is an Investment Grade Host Customer and (ii) the term of
the lease entered into by such Host Customer with respect to such site is the
same or longer than such Host Customer’s Customer Agreement).”

Section 1.06 Amendment to Section 6.7(d). Section 6.7(d) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“(d) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, to Member from Upsize Rents or any amounts
distributable pursuant to Section 5.1(b)(vi) of the Depositary Agreement on any
Scheduled Payment Date; and”.

ARTICLE II.

MISCELLANEOUS

Section 2.01 Amended Terms. On and after the Amendment Effective Date, all
references to the Loan Agreement in each of the Financing Documents shall
hereafter mean the Loan Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, all the terms and conditions of
the Financing Documents are unaffected and shall continue to be in full force
and effect according to their respective terms. The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of the Lenders, the Joint
Lead Arrangers or the Agents under the Loan Agreement or any other Financing
Document.

Section 2.02 Reaffirmation of Obligations. Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its Obligations.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Section 2.03 Financing Document. This Amendment shall constitute a Financing
Document under the terms of the Loan Agreement.

Section 2.04 Expenses. The Borrower agrees to reimburse the Agents for the
Agents’ costs and out-of-pocket expenses incurred in connection with this
Amendment, including the reasonable fees, out-of-pocket expenses and
disbursements of Chadbourne & Parke LLP or any other counsel for the Agents,
subject to the provisions of Section 10.4 of the Loan Agreement.

Section 2.05 Further Assurances. Borrower agrees to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

Section 2.06 Entirety. This Amendment and the other Financing Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof, including, for avoidance of doubt, the proviso contain in paragraph H of
that certain Consent and Waiver, dated as of [***], among the Borrower, the
Lenders, Joint Lead Arranger, the Administrative Agent and the Collateral Agent.

Section 2.07 Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

Section 2.08 GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (NOT INCLUDING
SUCH STATE’S CONFLIT OF LAWS PROVISIONS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 2.09 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 2.10 Waiver of Jury Trial; Consent to Jurisdiction; Service of Process;.
The waiver of jury trial, jurisdiction, and service of process provisions set
forth in Sections 10.14 and 10.15 of the Loan Agreement are hereby incorporated
by reference, mutatis mutandis.

Section 2.11 Instruction to Agents. By their execution and delivery of this
Amendment, the Lenders consent to the amendments in Article I and hereby
instruct the Administrative Agent and the Collateral Agent to execute this
Amendment.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment No. 1 to Loan
Agreement to be duly executed on the date first above written.

 

AU SOLAR 1, LLC, as Borrower By:  

/s/ Robert Kelly

Name:   Robert Kelly Title:   Chief Financial Officer

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender and Joint Lead Arranger By:  

/s/ Erwin Thomet

Name:   Erwin Thomet Title:   Managing Director By:  

/s/ Thomas Cantello

Name:   Thomas Cantello Title:   Director

RABOBANK, N.A,

as a Lender and Joint Lead Arranger

By:  

/s/ Gianluca Signorelli

Name:   Gianluca Signorelli Title:   SVP, Renewable Energy Finance By:  

/s/ Nina Davies

Name:   Nina Davies Title:   VP, Renewable Energy Finance

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.